Citation Nr: 1033726	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  06-35 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for 
Type II Diabetes Mellitus prior to May 25, 2005, and a rating 
higher than 20 percent since.

2.  Entitlement to an initial rating higher than 10 percent for 
associated peripheral neuropathy of the left lower extremity.

3.  Entitlement to an initial rating higher than 10 percent for 
associated peripheral neuropathy of the right lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to April 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  In a November 2005 
decision, the RO granted service connection for Type II Diabetes 
Mellitus and assigned an initial 10 percent rating retroactively 
effective from November 29, 2004, the date of receipt of this 
claim.

In response, the Veteran filed a timely notice of disagreement 
(NOD) in December 2005 to begin the process of appealing for a 
higher initial rating for his diabetes.  See Fenderson v. West, 
12 Vet. App. 119 (1999) (when a Veteran timely appeals his 
initial rating, VA must consider whether his rating should be 
"staged" to compensate him for times since the effective date of 
his award when his disability may have been more severe than at 
other times during the course of his appeal).  To this end, the 
RO issued another decision in March 2006 granting a higher 
20 percent rating for the diabetes and associated peripheral 
neuropathy of the lower extremities - but only retroactively 
effective from May 25, 2005, so not all the way back to the 
effective date of the initial rating.  The Veteran since has 
continued to appeal, requesting an even higher rating for his 
diabetes.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(indicating it is presumed he is seeking the highest possible 
rating unless he expressly indicates otherwise).  Therefore, the 
issue now on appeal is whether he was entitled to an initial 
rating higher than 10 percent for his diabetes prior to May 25, 
2005, and whether he has been entitled to a rating higher than 20 
percent since.  



In an even more recent September 2008 decision, the RO also 
assigned separate 10 percent ratings for the peripheral 
neuropathy affecting each lower extremity, retroactively 
effective from June 9, 2007, the date of a VA examination.  
And since this lower extremity neuropathy is a residual 
complication of the underlying diabetes, it also must be 
determined whether the Veteran is entitled to higher initial 
ratings for this neuropathy.  See 38 C.F.R. § 4.119, 
Diagnostic Code 7913, Note (1) (2009).  

Because, however, all of these claims require further 
development, the Board is remanding them to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


REMAND

The Veteran last had a VA compensation examination concerning his 
diabetes and associated lower extremity neuropathy in June 2007, 
so a little over three years ago.  In an August 2010 Written 
Brief Presentation, his representative requested another, more 
current, VA examination to reassess the severity of these 
disabilities because they have significantly worsened since that 
June 2007 examination.  See 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4) (VA has an affirmative duty to obtain an 
examination of the claimant at Department health-care facilities 
if the evidence of record does not contain adequate evidence to 
decide a claim).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (holding that the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating).  See, too, Allday 
v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of statutory duty to assist requires a 
contemporaneous medical examination, particularly if there is no 
additional medical evidence that adequately addresses the level 
of impairment of the disability since the previous examination).  
See, as well, VAOPGCPREC 11-95 (April 7, 1995) and Green v. 
Derwinski, 1 Vet. App. 121 (1991); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for an appropriate 
VA examination to reassess the severity of 
his Type II Diabetes Mellitus and associated 
peripheral neuropathy of the lower 
extremities.  All necessary diagnostic 
testing and evaluation should be performed.  
The examiner should specifically comment on 
the following:

(a) whether the Veteran requires insulin;

(b) whether he requires regulation of 
activities (avoidance of strenuous 
occupational and recreational activities);

(c) whether he has experienced episodes of 
ketoacidosis or hypoglycemic reactions 
requiring hospitalization and, if so, how 
often such episodes have occurred;

(d) whether he has to make regular visits to 
a diabetic care provider, and if so, the 
regularity with which those visits are 
necessary; and

(e) whether his diabetes mellitus has 
resulted in progressive loss of weight and 
strength.

(f) also, the examiner should perform all 
necessary testing to determine the severity 
of the associated peripheral neuropathy 
affecting the lower extremities.  
In particular, the examiner should describe 
the level of 


any complete or incomplete paralysis of each 
lower extremity, including whether it is 
mild, moderate, moderately severe, or severe.

The examiner must discuss the medical 
rationale for all opinions provided.

2.  Then readjudicate these claims for higher 
ratings for the diabetes and associated lower 
extremity peripheral neuropathy in light of 
the additional evidence.  If these claims are 
not granted to the Veteran's satisfaction, 
send him and his representative a 
Supplemental Statement of the Case (SSOC) and 
give them an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


